Citation Nr: 1701534	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include personality disorder, psychotic disorder, bipolar disorder, generalized anxiety disorder and posttraumatic stress disorder (PTSD), claimed as a result of military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from March 1982 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing in Washington, DC.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the record was held open for an additional 30 days to allow for the submission of additional evidence and the Veteran agreed to waive consideration of this evidence by the RO/Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.709 (2016).  Additional evidence was received and has been accepted for inclusion in the record.

The issue of entitlement to service connection for a psychotic disorder not otherwise specified (claimed as depression, anxiety, panic attacks and hallucinations) has been broadened to encompass entitlement to service connection for the issues shown on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand to the AOJ is necessary to address several issues and afford the Veteran every opportunity to substantiate her claim.

During the Board hearing, the Veteran informed the VLJ that she is receiving disability insurance benefits from the Social Security Administration (SSA).  Although she submitted documentation, including a May 2011 letter from the SSA Office of Disability Adjudication and Review, showing that she had been approved for such benefits, the Administrative Law Judge hearing decision referenced in the letter is not included among the documents.  VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See Tetro v. Gober, 14 Vet. App. 110 (2000).  The possibility that SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  As such, an attempt to obtain the complete records must be undertaken.   

The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

In this regard, there is a VA outpatient mental health treatment record, dated in March 2013, by I.M.J., VA Chief of Mental Health at the Daytona Beach outpatient clinic.  Although she concluded that it was more likely than not that the Veteran's psychiatric symptoms resulted from her active duty service, based on the treatment note, it appears that she was relying on specific details from the Veteran, which are not supported by the record, and it fails to provide sufficient reasons and bases for the opinion.  The treatment reports of record show that Dr. J. only met with the Veteran on March 18, 2013.  Accordingly, any previous or subsequent treatment records from Dr. J. would be helpful in determining her reasons and basis for the opinion, and thus, should be obtained and associated with the record.

Finally, the Veteran was afforded a VA PTSD examination in September 2013.  Although the examiner opined that she did not meet the diagnostic criteria for a diagnosis of PTSD, he diagnosed her with Bipolar I Disorder, most recent episode mixed, moderate, but failed to provide an opinion as to whether this current disorder was caused by active duty service.  Accordingly, an addendum opinion from the September 2013 examiner is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These should include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Obtain all VA treatment records from Dr. I.M.J., Chief of Mental Health services at the Daytona Beach outpatient clinic, both before and after March 18, 2013.   Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  Provide the electronic claims folder to the examiner who performed the September 2013 VA PTSD examination for an addendum opinion; if that examiner is not available, send to a similarly-qualified examiner.  The examiner must indicate that the electronic records were reviewed.  The examiner is asked to respond to the following:

* Whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran has a current acquired psychiatric disorder (to include Bipolar I Disorder, most recent episode mixed, moderate) that was CAUSED or AGGRAVATED by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) her active military service.  

* The examiner should provide an opinion as to the date of onset of any current acquired psychiatric disorder.

* The examiner must specifically describe the effects of any diagnosed acquired psychiatric disorder on the Veteran's occupational and activities of daily living. 

The reasons and bases for the opinion must be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

4.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her agent should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




